Casey, J.
Appeals (transferred to this Court by order of the Appellate Division, Second Department) (1) from an order of the Family Court of Rock-land County (Warren, J.), entered April 3, 1992, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Court Act article 8, for an order of protection, and (2) from an order of said court, entered March 23, 1992, which committed respondent to a community service work program for 20 days.
The order of protection from which respondent appeals has, by its own terms, expired and, therefore, respondent’s appeal from the order, including the denial of his request for a second psychiatric evaluation of the parties and the children, is moot (see, Matter of Brown v Brown, 185 AD2d 812). As to respondent’s appeal from the order which committed him to a community service work program, there is ample support in the record of Family Court’s finding that respondent willfully violated the temporary order of protection.
Cardona, P. J., Mercure, White and Weiss, JJ., concur. Ordered that the appeal from order entered April 3, 1992 is dismissed, as moot, without costs. Ordered that the order entered March 23, 1992 is affirmed, without costs.